PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
*165Claimant, an employee of respondent at the Southwestern Regional Jail in Logan County, seeks reimbursement of $97.00 for items of personal clothing that were damaged in his work locker by mice. In its- Answer, respondent admits the validity of the claim as well as the amount, and states that the claim is fair and reasonable. Respondent does not have a fiscal method to pay a claim of this nature.
The Court, having reviewed the facts and circumstances in this claim, has determined that the claimant is entitled to a recovery for his damaged property. Accordingly, the Court makes an award to claimant in the amount of $97.00.
Award of $97.00.